DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 07, 2020.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 08-269112 A (Shibuya).
Shibuya discloses polyvinyl alcohol resins, wherein 0.1 wt.% aqueous solutions thereof have an absorbance at 280 nm of over 0.3 (e.g., abstract, Table 3).  In the examples, Shibuya subjects polyvinyl alcohol resins to a drying/heating treatment, wherein the polyvinyl alcohol resins are similar to those exemplified by applicants (in terms of saponification degree and presence of magnesium acetate) and the drying/heating treatment is similar to that exemplified by applicants (in terms of the temperature and time conditions governing the drying step and the temperature, time and oxygen atmosphere conditions governing the heating step).  That is, Shibuya’s polyvinyl alcohol resins similarly contain magnesium acetate, are similarly dried after saponification and are similarly heat-treated.  
As to claims 1, 2 and 7, while Shibuya does not expressly disclose the particle size distribution governing the exemplified polyvinyl alcohol resins, to the extent they are similarly-constituted and similarly-produced, it is reasonably believed that they would inherently possess the same particle size distribution and X1/Y1 and X2/Y2 absorbance properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 
	As to claim 3, Shibuya’s exemplified polyvinyl alcohol resins meet claimed saponification degree (Table 2).
	As to claims 4 and 5, Shibuya’s polyvinyl alcohol resins are used as dispersing agents for suspension polymerization.
	Shibuya anticipates the present claims in that it is reasonably believed that the drying/heating treatment disclosed by Shibuya would inherently produce a polyvinyl alcohol resin meeting all the presently claimed properties and limitations.  In the alternative, it would have been within the purview of Shibuya’s inventive disclosure, and obvious to one having ordinary skill in the art, to carry out the drying/heating treatment under the same temperature, time and oxygen atmosphere conditions exemplified by applicants as per said conditions falling within the prescribed viable conditions disclosed by Shibuya.
Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive. 
before the heat treatment is not well taken. In Shibuya’s Example 1 the PVA resin particles are dried after saponification and before the heat treatment.  Specifically, Shibuya discloses 
“after drying at 110˚C for 2 hours in a heat treatment can under nitrogen…heat treatment was performed at 145˚C for 3 hours”. 

 It is clear that the drying temperature of 110˚C falls within Applicants’ preferred drying temperature range of “40˚ C to 120˚ C”, the drying time of 2 hours falls within Applicants’ preferred drying time of “1 hour to 15 hours” (e.g., [0066]), the drying temperature of 145˚C falls within Applicants’ preferred heating temperature range of “120˚ C to 180˚ C” and the heating time of 3 hours falls within Applicants’ preferred heating time of “0.5 hour to 6 hours” (e.g., [0074-0075]).   Accordingly, since Shibuya’s PVA resin particles are subjected to the same drying step before heat treatment, it is reasonably believed that they would necessarily meet all the presently claimed properties and limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765